Citation Nr: 0310471	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of an infection, claimed to have 
resulted from surgical treatment at a VA medical facility.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967 and from March 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision that denied the 
veteran's claim for VA compensation benefits under 
38 U.S.C.A. § 1151 for residuals of an infection.  In June 
2001, the Board remanded the claim to the RO for further 
evidentiary development.  In May 2002, the Board conducted 
its own evidentiary development.  67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (38 C.F.R. § 19.9(a)(2)).  


REMAND

Pursuant to the Board's own development directives, the 
veteran was examined by VA in September 2002.  This September 
2002 VA examination report, among other evidence, must be 
reviewed by the ROin light of Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  In addition, any outstanding 
relevant treatment records should be obtained.

Finally, the Board also observes that the veteran has not yet 
been properly informed of the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations; on remand, 
approproriate action should be accomplished.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

As such, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who were associated with his 
treatment for an infection following VA 
surgical treatment, including but not 
limited to Drs. Baldwin, Fahey, Franco, 
Irizarry, Larson, Porter, and Thomas.  
The RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. § 
3.159.

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West 2002)) are fully 
complied with and satisfied.  

3.  The RO should adjudicate the claim 
for entitlement to compensation benefits 
under 1151, taking into consideration any 
newly submitted evidence.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office (RO).  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

